Bartoh, J.:
This is an action on a fire insurance policy to recover for loss sustained by fire. The defendant demurred to the complaint on the ground that it does not state facts sufficient to constitute a cause of action. The demurrer was overruled, and judgment entered in favor of the plaintiff for the sum of $503.85 and costs of suit.. This appeal is from the order overruling the demurrer, and from the judgment. The legal questions which we are asked to determine in this case are precisely the same as those raised and determined in the case of Stephens v. Insurance Co., 14 Utah 265. The pleadings in both cases are also the same, except that *273tbe amount sued for is less in this case than in that. We therefore refer to the opinion in that case for our decision of all the questions raised by the record in this case, and, on the authority of that case, we hold that the action of the court in overruling the demurrer and entering judgment herein was proper. The judgment is affirmed.
ZaNe, C. J., concurs.
MINER, J.:
I dissent for the reasons given in my dissenting opinion in Stephens v. Insurance Co.